Citation Nr: 0422956	
Decision Date: 08/20/04    Archive Date: 08/24/04

DOCKET NO.  99-10 729A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
a through and through gunshot wound (GSW) of the abdomen, 
with Muscle Group XIX (MG XIX) involvement.  

2.  Entitlement to an evaluation in excess of 10 percent for 
an incisional hernia, to include a separate evaluation for 
the incisional scar.  

3.  Entitlement to service connection for a gastrointestinal 
disorder, to include removal of the small intestine, claimed 
as either to due to VA hospital treatment in 1982 pursuant to 
the provisions of 38 U.S.C.A. § 1151 (West 2002), or as 
secondary to service connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active military service from January 1945 to 
July 1946.  

This matter comes before the Department of Veterans' Affairs 
(VA), Board of Veterans' Appeals (Board), on appeal of a 
November 1998 rating decision of the Regional Office (RO) 
located in St. Louis, Missouri.  

The RO denied entitlement to an evaluation in excess of 30 
percent for a GSW of MG XIX, and service connection for a 
gastrointestinal disorder, to include removal of the small 
intestine, claimed as either to due to VA hospital treatment 
in 1982 pursuant to the provisions of 38 U.S.C.A. § 1151, or 
as secondary to service connected disability.  

The RO also granted a separate non-compensable disability 
evaluation for status post-incisional hernia (formerly 
included with GSW or MG XIX), under Diagnostic Code 7339.  

In January 1999 the RO assigned a 10 percent rating for 
incisional hernia, on the basis of scarring under Diagnostic 
Code 7804.  

In August 2003 the RO granted entitlement to a total rating 
for compensation purposes, based on unemployability (TDIU).  

The issues of entitlement to an evaluation in excess of 10 
percent for an incisional hernia, to include entitlement to a 
separate evaluation for the incisional scar, and service 
connection for a gastrointestinal disorder, to include 
removal of the small intestine, claimed as either to due to 
VA hospital treatment in 1982 pursuant to the provisions of 
38 U.S.C.A. § 1151, or as secondary to service connected 
disability, are addressed in the REMAND portion of the 
decision below.  These issues are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  

In August 2004, a Deputy Vice Chairman granted the 
representative's motion to advance the appeal on the Board's 
docket on the basis of the veteran's age.  See 38 U.S.C.A. § 
7101 (West 2002); 38 C.F.R. § 20.900(c) (2003).  


FINDINGS OF FACT

1.  As to the claim adjudicated on the merits, VA notified 
the veteran of the evidence needed to substantiate his claim, 
explained to him who was responsible for submitting such 
evidence, and obtained and fully developed all evidence 
necessary for an equitable disposition of the claim.  

2.  The veteran has no more than moderately severe impairment 
of Muscle Group XIX, as a result of his through and through 
GSW of the abdomen, with MG XIX involvement.  


CONCLUSION OF LAW

The criteria for an increased evaluation of 30 percent for a 
through and through GSW of the abdomen, with Muscle Group XIX 
involvement, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.56, 4.73, Diagnostic Code 
5319 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2003) are applicable to the 
claim adjudicated on the merits on appeal.  

The VCAA, in part, redefined the obligations of VA with 
respect to its duties to notify a claimant regarding the 
evidence needed to substantiate a claim and its duties to 
assist in the development of a claim.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has mandated that VA ensure strict compliance with the 
provisions of the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with both the notification and 
assistance provisions of the VCAA-as to the claims 
adjudicated on the merits herein, and that the Board's 
decision to proceed in adjudicating the claims on appeal does 
not prejudice the veteran in the disposition of those claims.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The CAVC has also indicated that notice under the VCAA must 
be given prior to an initial unfavorable decision by the 
agency of original jurisdiction.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The CAVC also cited to four requirements under 38 U.S.C.A. § 
5103(b), 38 C.F.R. § 3.159(b) and Quartuccio, supra: (1) 
notice of the information and evidence not of record that is 
necessary to substantiate the claim; (2) notice of the 
information and evidence that VA will seek to provide; 
(3) notice of the information and evidence the claimant is 
expected to provide; and (4) a request to the claimant to 
provide VA with all relevant evidence and argument pertinent 
to the claim at issue.  Id. at 422.  



In this case, the veteran filed his claim of service 
connection for an increased rating for his through and 
through GSW of the abdomen, with Muscle Group XIX 
involvement, in December 1997, before the enactment of VCAA.  
However, notice of VCAA was issued in September 2001 and May 
2002, and the claim was reconsidered in October 2003.  As 
such, the timing of the notice comport with the CAVC's 
holding in Pelegrini, supra.  

The substance of the notice is satisfactory as well.  
Specifically, the VCAA notice advised the veteran of his need 
to identify or submit evidence, not only of current GSW 
residuals, but medical evidence showing that this disorder 
has increased in severity so as to warrant an increased 
rating.  This notice also informed him that VA would attempt 
to obtain any evidence that he identifies.  

The RO requested that he send VA any information he may have 
pertinent to his claim currently the subject review, and the 
RO obtained private medical evidence from various sources.  
The RO also provided the veteran with a toll-free telephone 
number should he require additional information or answers to 
questions relevant to his claims.  There is no report of 
contact to indicate that he called with any question 
regarding this notice; no reply is of record.  

The claim was initially denied in October 1998, and a 
statement of the case was issued in November 1998.  
Thereafter, the veteran identified sources of VA and private 
treatment records, and these were obtained.  

Consistent with the duty to assist, the RO scheduled the 
veteran for a VA examination in June 2002.  

Once all of the above was completed, the RO continued the 
denial of the claim adjudicated on the merits in an October 
2003, supplemental statement of the case (SSOC).  The 
decision and notice advised the veteran of the evidence 
considered and the reasons and bases for the denial of this 
claim.  The SOC and SSOC advised him of all appropriate 
regulations governing entitlement to increased evaluation.  

The RO's statement of the case and supplemental statement of 
the case included a recitation of 38 C.F.R. § 3.159, with 
reference to the relevant sections of the United States Code, 
as well as specific reference to the results of the June 2002 
VA examination reports and medical findings.  No additional 
medical evidence was identified or received at the October 
2003 SSOC, other than arguments of the veteran and his 
representative.  

As such, VA has made every reasonable effort to identify and 
obtain all relevant records in support of the veteran's claim 
adjudicated on the merits herein, and no further notification 
or development action is indicated.  38 U.S.C.A.§ 5103A (a), 
(b) and (c).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini, supra.  VCAA requires no additional 
development, and the claim may be decided on the basis of the 
evidence presently of record.  See 38 C.F.R. 
§ 3.159(c)(4)(i).  

In this case, as stated above, the record already contains 
sufficient medical evidence upon which to adjudicate the 
claim adjudicated on the merits herein.  Neither the veteran 
nor his representative have identified additionally available 
medical evidence relevant to the claim.  As such, "[T]he 
record has been fully developed," and "it is difficult to 
discern what additional guidance VA could have provided to 
the veteran regarding what further evidence he should submit 
to substantiate his claim."  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001) (en banc) (observing that "the VCAA is 
a reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant); Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby).  

The Board is satisfied that all necessary development 
pertaining to the claim of entitlement to an increased rating 
for a through and through GSW of the abdomen, with Muscle 
Group XIX (MG XIX) involvement, currently evaluated as 30 
percent disabling.  


Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2003). Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings. The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history. 38 C.F.R. § 
4.2 (2003). However, where, as here, entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(2003).

The following regulation provides a framework for evaluating 
disabilities from muscle injuries.

(a) An open comminuted fracture with 
muscle or tendon damage will be rated as 
a severe injury of the muscle group 
involved unless, for locations such as in 
the wrist or over the tibia, evidence 
establishes that the muscle damage is 
minimal.  (b) A through-and-through 
injury with muscle damage shall be 
evaluated as no less than a moderate 
injury for each group of muscles damaged.  
(c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability 
are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination and 
uncertainty of movement.  (d) Under 
diagnostic codes 5301 through 5323, 
disabilities resulting from muscle 
injuries shall be classified as slight, 
moderate, moderately severe or severe as 
follows:


(1) Slight disability of muscles--(i) 
Type of injury. Simple wound of muscle 
without debridement or infection.  (ii) 
History and complaint. Service department 
record of superficial wound with brief 
treatment and return to duty. Healing 
with good functional results. No cardinal 
signs or symptoms of muscle disability as 
defined in paragraph (c) of this section.  
(iii) Objective findings. Minimal scar. 
No evidence of fascial defect, atrophy, 
or impaired tonus. No impairment of 
function or metallic fragments retained 
in muscle tissue.

(2) Moderate disability of muscles--(i) 
Type of injury. Through and through or 
deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection.  (ii) History and complaint. 
Service department record or other 
evidence of in-service treatment for the 
wound. Record of consistent complaint of 
one or more of the cardinal signs and 
symptoms of muscle disability as defined 
in paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.  (iii) Objective 
findings. Entrance and (if present) exit 
scars, small or linear, indicating short 
track of missile through muscle tissue. 
Some loss of deep fascia or muscle 
substance or impairment of muscle tonus 
and loss of power or lowered threshold of 
fatigue when compared to the sound side.

(3) Moderately severe disability of 
muscles--(i) Type of injury. Through and 
through or deep penetrating wound by 
small high velocity missile or large low-
velocity missile, with debridement, 
prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii) 
History and complaint. Service department 
record or other evidence showing 
hospitalization for a prolonged period 
for treatment of wound. Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section 
and, if present, evidence of inability to 
keep up with work requirements.  (iii) 
Objective findings. Entrance and (if 
present) exit scars indicating track of 
missile through one or more muscle 
groups. Indications on palpation of loss 
of deep fascia, muscle substance, or 
normal firm resistance of muscles 
compared with sound side. Tests of 
strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.

(4) Severe disability of muscles--(i) 
Type of injury. Through and through or 
deep penetrating wound due to high- 
velocity missile, or large or multiple 
low velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring.  (ii) 
History and complaint. Service department 
record or other evidence showing 
hospitalization for a prolonged period 
for treatment of wound. Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
worse than those shown for moderately 
severe muscle injuries, and, if present, 
evidence of inability to keep up with 
work requirements.  

(iii) Objective findings. Ragged, 
depressed and adherent scars indicating 
wide damage to muscle groups in missile 
track. Palpation shows loss of deep 
fascia or muscle substance, or soft 
flabby muscles in wound area. Muscles 
swell and harden abnormally in 
contraction. Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function. If present, the 
following are also signs of severe muscle 
disability:  (A) X-ray evidence of minute 
multiple scattered foreign bodies 
indicating intermuscular trauma and 
explosive effect of the missile.  (B) 
Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone rather than true skin covering 
in an area where bone is normally 
protected by muscle.  (C) Diminished 
muscle excitability to pulsed electrical 
current in electrodiagnostic tests.  (D) 
Visible or measurable atrophy.  (E) 
Adaptive contraction of an opposing group 
of muscles.  (F) Atrophy of muscle groups 
not in the track of the missile, 
particularly of the trapezius and 
serratus in wounds of the shoulder 
girdle.  (G) Induration or atrophy of an 
entire muscle following simple piercing 
by a projectile.

38 C.F.R. § 4.56 (2003).

A noncompensable (i.e., 0 percent) rating is warranted for 
slight injury to Muscle Group XIX, the muscles of the 
abdominal wall. A 10 percent rating is warranted for moderate 
injury. A 30 percent rating is warranted for moderately 
severe injury. And a 50 percent rating is warranted for a 
severe injury. These muscles function in support and 
compression of the abdominal wall and lower thorax, flexion 
and lateral motions of the spine, and synergists in strong 
downward movements of the arm. 38 C.F.R. § 4.73, Diagnostic 
Code 5319.  


Analysis

The veteran argues that his GSW should have been evaluated as 
100 percent disabling from the time service-connection was 
established many years ago.  While not directly pertinent to 
the criteria enumerated above, the Board has reviewed the 
procedural history in an effort to answer ancillary matters 
raised on appeal, as well as to provide a review of the 
appropriateness of the current evaluation for the GSW.  

The veteran was discharged in July 1946.  By RO rating 
decision of July 1946, service connection was granted for 
three disorders: the absence of a left kidney secondary to 
nephrectomy, residual of a GSW; limitation of motion of the 
lumbar spine, requiring a brace, residual of a GSW; and, GSW 
of the abdomen, MG XIX.  The veteran was given a temporary 
total rating for convalescence, for pension purposes, pending 
the results of a scheduled VA examination, and notice of the 
"temporary" nature of this total rating was issued to him 
at his last known address of record on July 23, 1946.  

The notice also informed him that the convalescence rating 
would continue for "a limited time only, pending examination 
and reconsideration of your case."  An examination was 
conducted in January 1947, and a January 1947 RO rating 
decision established three separate 30 percent disability 
ratings for absence of the left kidney, secondary to 
nephrectomy, residual of a GSW; through and through GSW of 
the abdomen, involving MG XIX; and GSW of the abdomen with 
draining scar over the ilium.  A noncompensable (zero 
percent) evaluation was assigned for limitation of motion of 
the lumbar spine.  The combined disability evaluation was 80 
percent, and notice was issued to the veteran.  

In November 1956, the January 1947 rating decision was found 
to have constituted clear and unmistakable error (CUE) with 
regard to the combined rating only, and a reduced combined 
rating of 70 percent, from January 1947 to January 1957, and 
50 percent, from January 1957, was established.  Notice of 
this action was provided to the veteran in January 1957.  
That decision in final.  

The 30 percent rating for the through and through GSW of the 
abdomen, MG XIX, has remained in effect since January 1947.  

The veteran now appeals the October 1998 rating decision 
which denied a claim for an evaluation in excess of 30 
percent for his GSW of the abdomen, MG XIX.  

Service medical records show that the veteran sustained a GSW 
trauma to his abdomen, involving an injury to MG XIX, when 
the gun of his companion accidentally went off on March 10, 
1946, while the veteran was stationed in Germany.  There is 
no indication his injuries necessitated a prolonged period of 
convalescence.  Rather, on March 18, 1946, the wound was 
noted to be, "healing well," the veteran had "no 
complaints," and he was thought to be recovering 
"rapidly."  As to the initial injury, there was no 
involvement of either the heart of the lungs.  The veteran 
lost his left kidney as a result of the injury.  He was found 
unfit for duty, and medically discharged effective in July 
1946.  

The appealed decision to deny a claim for increase (a rating 
in excess of 30 percent) was based on the results of a 
January 1998 VA compensation examination.  During that 
medical evaluation, the veteran indicated that he had 
sustained abdominal trauma in World War II.  Clinical 
inspection revealed a 35 cm long by .5 to 3 cm wide scar that 
runs from the xiphoid to the lower abdomen on the left of the 
abdomen, which was nontender, but depressed and a little numb 
to the touch.  

There was no adhesion or keloid.  There also was an entry 
wound scar of the mid abdomen that is 1 cm by .5 cm, as well 
as an exit wound scar on the left back below the costal 
margin that is 2 cm by .5 cm.  The exit and entry wound scars 
were somewhat depressed but they were not sensitive to the 
touch, with no adhesion no tendon damage, no joint bone or 
nerve damage on examination.  

The veteran was found to have a herniation of the incisional 
scar about the mid abdomen to the left of the umbilicus.  The 
veteran did not use a truss, and there was, "no loss of 
muscle function by examination."  The diagnosis was status 
post GSW of the abdomen.  

On VA examination in June 2002, the abdomen was protuberant 
and soft, with no rebound or guarding.  There was positive 
abdominal muscle weakness, with abdominal muscle herniation 
on the left side, with mild tenderness to palpation.  There 
was no midline abdominal wall protrusion with a half sit-up, 
and the umbilicus was off center to the right of the abdomen.  
The entry and exit wound scars of the abdomen were "barely 
discernible."  

The Board is aware of the veteran's allegation that he 
experiences some occasional abdominal pain and discomfort, 
especially while bending.  There still is no objective 
medical evidence showing that any abdominal muscle damage 
currently present produces weakness, impairment of 
coordination or uncertainty of movement.  

The currently assigned 30 percent rating is, itself, an 
acknowledgement that the veteran will at times have 
symptomatic residuals from his muscle injury-apart from his 
separately rated incisional hernia scar.  Indeed, a rating at 
this level contemplates "moderately severe" impairment from 
damage to Muscle Group XIX of the abdomen.  In order to be 
entitled to assignment of the maximum rating of 50 percent, 
there must be evidence of "severe" impairment of the affected 
muscles of the abdomen.  This is not the situation here, 
though, for the reasons stated.  The veteran is not shown to 
be severely impaired, functionally or on account of pain as 
to this disability.  

For all the foregoing reasons, the claim for an evaluation in 
excess of 30 percent, for GSW of the abdomen, MG XIX, must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine. However, as the preponderance of the evidence is 
against the claim, this doctrine is not applicable in the 
current appeal. 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).


ORDER

Entitlement to an evaluation in excess of 30 percent for a 
through and through GSW of the abdomen, with Muscle Group XIX 
(MG XIX) involvement is denied.  
REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The CAVC has also indicated that notice under the VCAA must 
be given prior to an initial unfavorable decision by the 
agency of original jurisdiction.  See Pelegrini, supra.  

In the present case on appeal, notice of VCAA was issued in 
September 2001, with an additional duty to assist letter 
issued in May 2002.  However, Additional development remains 
as to the claims of entitlement to an evaluation in excess of 
10 percent for an incisional hernia, to include entitlement 
to a separate evaluation for the incisional scar, and 
entitlement to service connection for a gastrointestinal 
disorder, to include removal of the small intestine, claimed 
as either to due to VA hospital treatment in 1982 pursuant to 
the provisions of 38 U.S.C.A. § 1151, or as secondary to 
service connected disability.  

The Board notes that although a VA medical opinion of August 
1998 is of record, as well as a July 1997 private medical 
opinion, neither of these opinions completely dispose of the 
medical issues raised by the claim on appeal, and neither 
medical opinion refers to an April 30, 1982 VA treatment 
record-which is at the heart of the veteran's assertion on 
appeal.  

The veteran asserts that his VA hospitalization from March to 
May 1982, for a colonomy and polypectomy warrants VA 
compensation for additional disability under 38 C.F.R. § 1151 
or as secondary to service-connected disability, for the 
removal of a section of the small intestines.  The Board 
notes that an April 30, 1982 VA treatment record indicates 
that the veteran's small intestine might have been removed 
due to an inadvertent perforation of the small bowel while 
placing factual sutures or internal retention sutures during 
VA surgery.  The significance of this statement, if any, 
needs to be considered on further VA examination.  

As to the claim of entitlement to an evaluation in excess of 
10 percent for an incisional hernia, the RO should give 
consideration to the assignment of a separate evaluation for 
the veteran's incisional scar-separate and apart from 
service-connected incisional hernia, and MG XIX disabilities.  

The Board requests consideration of a separate disability 
evaluation under the CAVC decision of Esteban v. Brown, 6 
Vet. App. 259 (1994).  It is noted that neither Esteban, nor 
38 C.F.R. § 4.14, regarding separate disability evaluations, 
have been considered at the RO.  It is noted that while 
38 C.F.R. § 4.14 directs that the evaluation of the same 
disability under various diagnoses to be avoided, the CAVC 
has held that separate and distinct manifestations (or 
symptoms) of an injury or disease warrant separate disability 
ratings under § 4.14.  Esteban v. Brown, 6 Vet. App. 259.  

Finally, the Board is of the opinion that a more detailed 
VCAA notice is necessary regarding the sort of medical 
evidence necessary to support the remaining claims on appeal.  
Specifically, a review of an October 21, 2003 VA report of 
contact indicates confusion on the part of the appellant: 
While the veteran appears to be "satisf[ied]" with the 
"monetary" aspect of the claims on appeal, he appears to 
remain merely confused as to the mechanical application of 
the Combined Ratings Table, at 38 C.F.R. § 4.25 (2003).  
Notice of 38 C.F.R. § 4.25, and clarification of the 
appellant's arguments on appeal must be obtained in this 
regard, after a more detailed VCAA notice is issued to the 
veteran.  




The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the sort of competent 
medical opinion evidence and information 
necessary to substantiate any of his 
remaining assertions on appeal, including 
entitlement to service connection under 
the provisions of 38 C.F.R. § 1151.  The 
notice should also inform him of whether 
he or VA bears the burden of producing or 
obtaining such evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should also provide the 
veteran and his representative a copy and 
explanation of the mechanical application 
of the VA's Combined Ratings Table, at 
38 C.F.R. § 4.25 (2003), and ask that the 
veteran clarify the basis for any 
remaining claim on appeal, with reference 
to applicable Diagnostic Codes if 
possible.  

4.  When the above record development has 
been completed, the VBA AMC should 
schedule the veteran for a VA 
gastrointestinal examination by a 
specialist in gastrointestinal diseases 
including on a fee basis if necessary.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies must be 
conducted.  It is requested that the 
examiner address the following medical 
issues:

The review should include specifically 
the April 30, 1982 VA treatment note 
regarding the etiology of the veteran's 
additional gastrointestinal disability 
due to VA surgery.  The examiner's 
consideration of the April 30, 1982 
records must be reflected in the 
examination report.  The examiner is 
requested to identify the etiology of all 
existing gastrointestinal disorders, to 
include confirming or refuting whether 
the veteran has additional disability 
secondary to VA hospital treatment in 
March or April 1982, or as secondary to 
service-connected disability.  
If any gastrointestinal disorder(s) found 
on examination is/are determined by the 
examiner to have been caused or 
aggravated by VA treatment in March 
and/or April 1982, the examiner must 
advise as to whether such additional 
disability(ies) was/were proximately 
caused by carelessness, negligence, lack 
of proper skill, error in judgment, or 
similar instance of fault on the part of 
VA in furnishing (or failing to furnish) 
the hospital care, medical or surgical 
treatment, or examination, or an event 
not reasonably foreseeable.

In the alternative, if the examiner 
determines that additional 
gastrointestinal disability(ies) is/are 
not causally related to service-connected 
disability(ies), the examiner must 
ascertain whether it is at least as 
likely as not that any service-connected 
disability (ies) aggravate any chronic 
acquired gastrointestinal disability(ies) 
found on examination?

If such aggravation is determined to 
exist, the examiner must address the 
following medical issues:

(a) The baseline manifestations which are 
due to the effects of any chronic 
acquired gastrointestinal disorder(s) 
found on examination;

(b) The increased manifestations, which, 
in the examiner's opinion, are 
proximately due to a service-connected 
disability (ies) based on medical 
considerations; and

(c) The medical considerations supporting 
an opinion that increased manifestations 
of any chronic acquired gastrointestinal 
disorder(s) found on examination is/are 
proximately due to a service-connected 
disability(ies).

The rationale for all conclusions reached 
should be provided, with reference to the 
documented clinical history.  

5.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate each of the claims on 
appeal, unless withdrawn by the veteran-
specifically to include consideration of 
a separate disability evaluation under 
the CAVC decision of Esteban v. Brown, 6 
Vet. App. 259 (1994), and 38 C.F.R. 
§ 4.14, as to the claim of entitlement to 
an evaluation in excess of 10 percent for 
an incisional hernia.  The AMC should 
give consideration to the assignment of a 
separate evaluation for the veteran's 
incisional scar-separate and apart from 
service-connected incisional hernia with 
provision and application of the previous 
and amended criteria for rating scars, 
and from his service-connected MG XIX 
disability.  


If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of all of the evidence of 
record, and all applicable law and regulations pertinent to 
each of the claims currently on appeal.  A reasonable period 
of time for a response should be afforded.  Thereafter, the 
case should be returned to the Board for final appellate 
review, if in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the appellant until is notified by the VBA AMC; 
however, the veteran is hereby notified that failure to 
report for any scheduled VA examination(s) without good cause 
shown may adversely affect the outcome of his claims, and may 
result in their denial.  38 C.F.R. § 3.655 (2003).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



